Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00740-CR

                                      IN RE Marcus A. COOPER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 11, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Marcus Cooper filed this pro se petition for writ of mandamus on October 24, 2013,

complaining of the trial court’s failure to rule on a pending motion for speedy trial. Relator has

been appointed trial counsel to represent him in connection with his pending criminal charges. We

conclude that any original proceeding on the issue presented should be presented by relator’s trial

counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).



1
  This proceeding arises out of Cause No. 2013CR6596, styled The State of Texas v. Marcus A. Cooper, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Maria Teresa Herr presiding.
                                                                                       04-13-00740-CR


       Additionally, relator filed a request for leave to file his petition for writ of mandamus. No

leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore,

relator’s motion for leave to file is denied as moot.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-